UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
MILTON E. JONES,

                        Plaintiff,                 9:18-cv-947
                                                   (GLS/DJS)
                  v.

MCCARTHY et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFF:
Milton E. Jones
Pro Se
88-B-2329
Attica Correctional Facility
Box 149
Attica, NY 14011

FOR THE DEFENDANTS:
HON. LETITIA JAMES                       KONSTANDINOS D. LERIS
New York State Attorney General          Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge

                                     ORDER

      On June 10, 2019, Magistrate Judge Daniel J. Stewart issued a

Report-Recommendation and Order (R&R), which recommends that
defendants’ motion for partial dismissal, (Dkt. No. 13), be granted. (Dkt.

No. 23 at 7.) Pending before the court are plaintiff Milton E. Jones’

objections to the R&R. (Dkt. No. 24.)

      Jones’ objections consist wholly of irrelevant arguments about an

issue that the R&R specifically did not reach. That is, Jones argues that

defendants had “personal knowledge of the ‘bird feces’ matter.” (Id. ¶¶ 3,

7-9, 11-12.) However, Judge Stewart was clear that the R&R related only

to defendants’ lack of personal knowledge of the “non-bird related

conditions in the mess hall,” and, as such, only recommended granting

defendants’ motion to the extent it was “limited to [Jones’] allegations

regarding blood on the tables in the mess hall, the Cayuga County water

supply, and the clothing provided to mess hall workers.” (R&R at 4, 7.)

Given that Jones’ arguments are devoid of any specific objections to the

substance of Judge Stewart’s actual analysis, they trigger review for clear

error only, of which the court finds none. See Almonte v. N.Y. State Div. of

Parole, No. Civ. 904CV484, 2006 WL 149049, at *5-6 (N.D.N.Y. Jan. 18,

2006). As such, the R&R, (Dkt. No. 24), is adopted in its entirety.

      Accordingly, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

                                      2
23) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for partial dismissal (Dkt. No. 13)

is GRANTED; and it is further

      ORDERED that Jones’ Eighth Amendment conditions-of-confinement

claims regarding non-bird related conditions in the mess hall (Compl. at 5-

6, 11, Dkt. No. 1) are DISMISSED; and it is further

      ORDERED that the clerk provide a copy of this Order to the parties in

accordance with the Local Rules of Practice.

IT IS SO ORDERED.

September 13, 2019
Albany, New York




                                      3
